Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/FI2018/050864 11/30/2018 and claims priority to FINLAND 20176085 12/01/2017.
	Claims 1-11, 15 are pending.  
Response to Amendments and Arguments
2.	The objections to claim 11 and claims 6-10 are withdrawn based upon the amendments.  Rejections of canceled claims are withdrawn. The rejection of claims 1-4, 15-16 under 35 U.S.C. 103 as being unpatentable over Koskelainen AND Neef  is withdrawn.  Applicant has incorporated the limitations of claim 5 into claim 1 and the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Koskelainen AND Neef  as applied to claim 1-2, 15-16 above, and further in view of  Jirousek US 6,410,562 is also withdrawn.  The examiner finds the arguments of December 17, 2021 persuasive with regard to the combination of Jirousek, since the compounds are pretty different and one would have to reverse the order in Koskelainen and choose an alternative to the aluminum reagents.  The argument that the intermediate of claim 15 is “completely different-and unknown” is unpersuasive.  EXAMPLE 69: 2-(5-Methoxy-1-methylisochroman-1-yl)-4,5-dihydro-lH-imidazole on page 46 formed the methylated analog of Compound V inherently via a similar sequence. There is no reason to try to isolate an inherent intermediate in Example 69 and demethylate it, but it is not unreasonable to reverse the steps just as in Example 69 and apply it to the desmethyl compound.  Nonetheless, isolating the intermediate is not taught and there is nothing to prevent someone from doing the reordered process of Koskelainen on Example 17 and doing so would probably inherently produce intermediate V.  The motivation to choose HMDS is not strong in the context of the reversed steps for Example 17 and the rejections are withdrawn for these reasons.  The motivation to isolate an inherent intermediate formed from a step reversal is also not great.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625